 Case 2:19-cv-13597-AJT-MJH ECF No. 9, PageID.78 Filed 01/25/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


Matthew Lott,

                     Petitioner,                        Case Number: 2:19-13597
                                                        Honorable Arthur J. Tarnow
v.

Sherman Campbell,

                     Respondent.
                                         /

       OPINION AND ORDER (1) GRANTING IN PART AND DENYING
      IN PART PETITIONER’S FIRST MOTION TO AMEND (ECF No. 7),
           (2) DENYING SECOND MOTION TO AMEND (ECF No. 8),
      (3) STAYING FURTHER PROCEEDINGS, AND (4) CLOSING CASE

       Petitioner Matthew Lott has filed a pro se petition for writ of habeas corpus under

28 U.S.C. § 2254. Lott, who is presently incarcerated at the Gus Harrison Correctional

Facility in Adrian, Michigan, challenges his convictions for multiple drug-related

offenses, and two counts of assaulting a police officer. Before the Court are Lott’s two

motions to amend his petition to add additional claims. The Court denies the motions and

stays further proceedings to allow Lott to exhaust state court remedies.

                                             I.

       Lott pleaded guilty in Shiawassee County Circuit Court to two counts of delivery

or manufacturing a controlled substance, Mich. Comp. Laws § 333.7401(2)(b)(i);

manufacturing a controlled substance, Mich. Comp. Laws § 333.7401c(2)(f); possession

of a controlled substance, second or subsequent offense, Mich. Comp. Laws
  Case 2:19-cv-13597-AJT-MJH ECF No. 9, PageID.79 Filed 01/25/21 Page 2 of 7




§ 333.7403(b)(i ), Mich. Comp. Laws § 333.7413(2); purchase or possession of

pseudoephedrine, Mich. Comp. Laws § 333.17766c(1)(d) (intent to manufacture

methamphetamine); possession of a controlled substance less than 25 grams, Mich.

Comp. Laws § 333.7403(2)(a)(v); possession of a controlled substance, Mich. Comp.

Laws § 333.7403(2)(b)(ii) (controlled substance analogue); maintaining a drug house,

Mich. Comp. Laws § 333.7405(1)(d); and two counts of assaulting a police officer, Mich.

Comp. Laws § 750.81d(1) (resisting arrest). He was sentenced as a fourth habitual

offender, Mich. Comp. Laws § 769.12, to 15 to 60 years for each of his first five drug-

related convictions, and to 46 to 180 months for each of the remaining convictions.

People v. Lott, No. 334193, 2017 WL 6502773, at *2 (Mich. Ct. App. Dec. 19, 2017).

       Following sentencing, Lott filed a motion to withdraw his plea on the grounds that

he received no benefit from the plea agreement and that the trial court incorrectly scored

offense variable 14 based on judicial fact-finding. Id. The trial court denied the motion.

Id.

       The Michigan Court of Appeals granted Lott leave to appeal. See People v. Lott,

No. 334193 (Mich. Ct. App. Sept. 30, 2016). Lott raised the same claims he raised in his

motion to withdraw plea and an additional claim that he received ineffective assistance of

counsel because he was represented by the same attorney as one of his codefendants and

the trial court failed to follow the procedures required under Mich. Ct. Rule 6.005 for

joint representation. Lott, 2017 WL 6502773, at *4. The Michigan Court of Appeals

affirmed Lott’s convictions and sentences. Id. The Michigan Supreme Court denied

leave to appeal. People v. Lott, 503 Mich. 912, 920 N.W.2d 118, 119 (2018).

                                             2
    Case 2:19-cv-13597-AJT-MJH ECF No. 9, PageID.80 Filed 01/25/21 Page 3 of 7




        Lott then filed the pending habeas corpus petition raising a single claim that his

sentence violates the Sixth Amendment because it was based upon improper judicial fact-

finding. Lott has also filed a request to stay his petition (ECF No. 3) and two motions to

amend his petition. (ECF Nos. 7, 8).

                                              II.

        Lott raises only a sentencing-related claim in his petition. He originally sought to

stay the petition while he exhausted ineffective assistance of trial and appellate counsel

claims in state court. (ECF No. 3.) Lott now withdraws his request for a stay and has

filed two motions to amend his petition to include his unexhausted ineffective assistance

of counsel claims.1

        In February 2020, Lott filed a motion in the trial court seeking an evidentiary

hearing to develop factual support for ineffective assistance of counsel claims. (ECF No.

7, PageID.50.) The trial court returned the motion without adjudication because the only

relief available for Lott to challenge his conviction in the trial court was the filing of a

motion for relief from judgment and Lott’s pleading did not conform to the procedures

for filing such a motion. (Id. at 51-53.) The trial court declined to construe the motion as

a motion for relief from judgment and adjudicate it as such because state law limits a

defendant to one motion for relief from judgment. (Id.)

        Lott seeks to amend his petition to add ineffective assistance of counsel claims and

asks the Court to remand to the trial court for an evidentiary hearing on these claims.



1
    The second motion is identical to the first and will be denied on that basis.
                                               3
  Case 2:19-cv-13597-AJT-MJH ECF No. 9, PageID.81 Filed 01/25/21 Page 4 of 7




First, the Court will deny Lott’s request for a remand because a federal district court lacks

authority to remand a federal habeas corpus proceeding to state court. Harris v. Stovall,

212 F.3d 940, 943 n.1 (6th Cir. 2000) (“It would be error for a federal court to ‘remand’

an action to the state appellate courts for the issuance of fuller findings to facilitate

review under AEDPA or for a federal court to order any state court to issue fuller

findings.”). See also Magwood v. Smith, 791 F.2d 1438, 1449 (11th Cir. 1986) (“[A]

federal district court or court of appeals has no appellate jurisdiction over a state criminal

case and hence has no authority to ‘remand’ a case to the state courts.”); Coombs v.

Diguglielmo, 616 F.3d 255, 265 n.10 (3d Cir. 2010) (holding that federal court “do[es]

not have authority under the federal habeas statutes, 28 U.S.C. § 2241 or § 2254, to

remand a habeas corpus petition to a state court for an evidentiary hearing”).

       Second, Federal Rule of Appellate Procedure Rule 15(a)(1)(A), allows a party to

amend a petition once as a matter of course within “21 days after serving it … or 21 days

after service of a responsive pleading.” Fed. R. Civ. P. 15(a)(1). Lott filed a motion to

amend before service of his petition and is therefore entitled to amendment as a matter of

course. Thus, the Court will allow Lott to amend his petition to add ineffective assistance

of counsel claims.

       Lott, however, may not proceed without first exhausting his claims in state court.

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) requires habeas

petitioners to exhaust their claims in state court before turning to a federal court for relief.

28 U.S.C. § 2254(b)(1). Each issue raised in a habeas petition must be presented to both

the Michigan Court of Appeals and the Michigan Supreme Court to satisfy the exhaustion

                                               4
  Case 2:19-cv-13597-AJT-MJH ECF No. 9, PageID.82 Filed 01/25/21 Page 5 of 7




requirement. Morse v. Trippett, 37 F. App’x 96, 103 (6th Cir. 2002). The burden is on

the petitioner to prove exhaustion. Nali v. Phillips, 681 F.3d 837, 852 (6th Cir. 2012).

For a court to grant relief on the merits of an unexhausted claim, it would have to find

either that “there is an absence of available State corrective process,” or that

“circumstances exist that render such process ineffective to protect the rights of the

applicant.” 28 U.S.C § 2254(b)(1)(B).

       Lott has an available avenue to exhaust his claims in state court. He may, as the

state trial court advised, file a motion for relief from judgment in the state trial court

pursuant to Michigan Court Rule 6.500, et seq., and then appeal the trial court’s decision

to the state appellate courts as necessary. There is no indication that this process is

ineffective to protect Lott’s rights.

       A federal district court has discretion to stay a habeas petition to allow a petitioner

to present unexhausted claims to the state courts and then return to federal court on a

perfected petition. Rhines v. Weber, 544 U.S. 269, 276 (2005). A stay is available if

outright dismissal of the petition would jeopardize the timeliness of a future petition,

there is good cause for the failure to exhaust state court remedies, the unexhausted claims

are not “plainly meritless,” and “there is no indication that the petitioner engaged in

intentionally dilatory tactics.” Id. at 277-78.

       In this case, a stay is warranted. First, dismissal of this case while Lott pursues

state remedies could result in a subsequent petition being barred by the one-year statute

of limitations found in 28 U.S.C. § 2244(d). Second, Lott’s claim that his appellate

attorney was ineffective for failing to raise these claims on direct appeal may constitute

                                               5
 Case 2:19-cv-13597-AJT-MJH ECF No. 9, PageID.83 Filed 01/25/21 Page 6 of 7




good cause for failing to previously exhaust these claims. See Wagner v. Smith, 581 F.3d

410, 419 n.4, 5 (6th Cir. 2009). Finally, based upon the present record, the Court cannot

conclude that the ineffective assistance of counsel claims are plainly meritless or that Lott

has engaged in abusive litigation tactics or intentional delay. Rhines, 544 U.S. at 277-78.

Under these circumstances, it is not an abuse of discretion to stay this proceeding.

                                             III.

       For the reasons stated, the Court GRANTS IN PART AND DENIES IN PART

Lott’s first Motion to Amend (ECF No. 7). The Court GRANTS the request to amend the

petition and DENIES the request to remand the case to state court for an evidentiary

hearing.

       The Court DENIES Lott’s second Motion to Amend (ECF No. 8) because it is

duplicative of the first motion.

       The Court ORDERS the habeas petition STAYED and further proceedings in this

matter held in ABEYANCE. Lott must commence post-conviction proceedings in state

court within 90 days of the date of this order. If Lott is unsuccessful in state court and

wishes to return to federal court, he must file an amended habeas corpus petition and a

motion to lift the stay, using the same caption and case number that appear on the first

page of this order. The amended petition and motion to lift the stay must be filed within

90 days of exhausting state remedies.

       If Lott wishes to abandon his unexhausted claims he may move to reopen this case

and proceed only on the exhausted claim within 60 days of the filing date of this order.



                                              6
  Case 2:19-cv-13597-AJT-MJH ECF No. 9, PageID.84 Filed 01/25/21 Page 7 of 7




       The Court further ORDERS that the Clerk of Court shall administratively close

this case.



       SO ORDERED.

                                        s/Arthur J. Tarnow
                                        ARTHUR J. TARNOW
                                        UNITED STATES DISTRICT JUDGE
Dated: January 25, 2021




                                           7
